        Case 1:20-cr-00159-VEC Document 22
                                        21 Filed 09/15/20 Page 1 of 4




                MEMO ENDORSED
                                                        September 15, 2020

By ECF/EMAIL                                       USDC SDNY
                                                   DOCUMENT
Honorable Valerie Caproni
                                                   ELECTRONICALLY FILED
United States District Judge
                                                   DOC #:
Southern District of New York                      DATE FILED: 9/15/2020
40 Foley Square
New York, NY 10007

    Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)

Dear Judge Caproni:

      I write in advance of Martin Reyes’s change-of-plea hearing, which is scheduled
to take place in court, in person, on Tuesday, September 22, 2020 at 11:30 a.m. I
respectfully request that the hearing be conducted remotely instead, via video
conferencing or, if video conferencing is not reasonably available, by telephone
conferencing. The Government does not oppose this request. In addition, the parties
request that the hearing be adjourned from September 22, 2020 to the following week.

       Under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”)
and Chief Judge McMahon’s standing order 20 Misc. 176, the Court may conduct a
felony plea hearing by video conferencing, or telephone conferencing if video
conferencing is not reasonably available, with the consent of the defendant and a
finding by the district court judge that further delay of the proceeding will result in
serious harm to the interests of justice. As noted, Mr. Reyes consents to—and indeed
prefers—a remote change-of-plea hearing due to ongoing risks associated with the
COVID-19 pandemic. See Exh. A (Waiver of Right to Be Present at Criminal
Proceeding). Mr. Reyes, who is 55-years-old, has hypertension, for which he is
prescribed Lisinopril, a type of medication known as an ACE inhibitor that has been
suspected of increasing a patient’s risk of infection with COVID-19 and risk of severe
illness and death from COVID-19. See United States v. Salvagno, 02 Cr. 51 (N.D.N.Y.
June 22, 2020) (surveying studies regarding hypertension and the use of ACE
inhibitors as risk factors for COVID-19 and granting compassionate release to a 53-
year-old with hypertension medicated by Lisinopril) (attached as Exh. D); see also
United States v. Roman, 19 Cr. 116 (KMW) (SLC), 2020 WL 1908665, at *2 (S.D.N.Y.
Mar. 27, 2020) (finding that defendant’s age, 56, his hypertension, and his use of
Lisinopril elevated his risk of complications from COVID-19); United States v. Witter,
        Case 1:20-cr-00159-VEC Document 22
                                        21 Filed 09/15/20 Page 2 of 4

Hon. Valerie E. Caproni                                                      Page 2
Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)               September 15, 2020

19 Cr. 568 (SHS) (S.D.N.Y. Mar. 26, 2020) (finding that defendant’s age, 57, his
hypertension, and his use of Lisinopril placed him at higher risk for severe COVID-
19 infection). While there may not be a scientific consensus at this time regarding
whether ACE inhibitors like Lisinopril actually increase a patient’s risk of infection
and death from COVID-19, there is significantly more consensus regarding the
elevated risk of death faced by COVID-19 patients with hypertension, medicated or
not. See Exh. D at 27 (Order Denying Gov’t Mot. to Reconsider in United States v.
Salvagno, 02 Cr. 51 (N.D.N.Y. June 22, 2020)).

       Moreover, on the date of Mr. Reyes’s change-of-plea hearing, I intend to request
that your Honor continue his bail due to exceptional circumstances posed by the
COVID-19 pandemic, Mr. Reyes’s particular constellation of health and
              , and his responsibilities at home. Mr. Reyes intends to enter a plea of
guilty to one count of conspiracy to distribute and possess with intent to distribute
narcotics in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B). Ordinarily, a defendant
who has been found guilty of an offense for which a maximum term of imprisonment
of ten years or more is prescribed in the Controlled Substances Act must be detained
pending sentencing. See 18 U.S.C. §§ 3143(a)(2), 3142(f)(1)(C). However, the Court
may order a defendant’s continued release despite such a guilty finding if there are
“exceptional reasons” why detention would not be appropriate. 18 U.S.C. § 3145(c)
(citing 18 U.S.C. § 3143(a)(1)); see United States v. DiSomma, 951 F.2d 494, 496 (2d
Cir. 1991). The Court has broad discretion to determine what circumstances qualify
as exceptional, a term left undefined in the statute. Id. at 497; United States v. Lea,
360 F.3d 401, 403 (2d Cir. 2004) (explaining that the “test under § 3145(c) is
necessarily a flexible one”). Courts in this District have recognized that a
combination of otherwise unexceptional circumstances may be exceptional in the
aggregate. See, e.g., United States v. Rentas, No. 09 Cr. 555 (HB), 2009 WL 3444943,
at *1 (S.D.N.Y. Oct. 26, 2009) (collecting cases). In Mr. Reyes’s case, exceptional
circumstances—the COVID-19 pandemic, his particular health and
issues, a number of upcoming medical appointments, and his role as a caretaker for
his mother and child—warrant his continued release on bail.

      First, Mr. Reyes’s physical and                        present exceptional
circumstances justifying his continued release. As noted above, Mr. Reyes is 55-
years-old and suffers from hypertension.
         Case 1:20-cr-00159-VEC Document 22
                                         21 Filed 09/15/20 Page 3 of 4

Hon. Valerie E. Caproni                                                             Page 3
Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)                      September 15, 2020

       Although New York has made great strides in its battle against COVID-19, the
risk of contracting the virus remains elevated for local federal inmates. 1 This is
particularly concerning given that individuals like Mr. Reyes with hypertension “face
at least a two-fold risk of death from COVID-19 compared to non-hypertensive
individuals, regardless of whether they are medicated.” See Exh. D at 27. Although
Mr. Reyes understands that his plea in this case will carry a mandatory term of
imprisonment, it is still in his best interest to minimize the number of jails and
institutions through which he is compelled to pass and the amount of time he spends
in transport by the Bureau of Prisons (BOP) and United States Marshals during the
COVID-19 pandemic.

        Likewise, it could be extremely deleterious to Mr. Reyes’s                  to be
remanded into custody on the date of his plea. The COVID-19 pandemic has
introduced new challenges for all prisoners and special challenges for prisoners with
               . It is my understanding that prisoners newly committed to any BOP
facility are subjected to a 14- to 21-day quarantine. At the Metropolitan Correctional
Center (MCC) and Metropolitan Detention Center (MDC), this quarantine period
applies to newly admitted prisoners and those returning from in-person court
appearances, and it entails isolation—without access to email, phones, or human
interaction—for 23 hours a day. If Mr. Reyes is remanded at the time of his plea, he
will likely undergo at least three periods of prolonged isolation: one following his plea
and initial remand, one following his sentencing if he is sentenced in the courtroom,
and a third following his transfer to the facility where he is designated to serve his
sentence.




                 Id. at 4. Indeed, due to Mr. Reyes’s particular            needs
and the challenges posed to his physical and                     by the COVID-19
pandemic, I request that he be given the opportunity to voluntarily surrender to a
specific facility when it is time for him to serve his sentence rather than facing
remand at the time of his plea or sentencing.

       Second, Mr. Reyes is under the care of numerous doctors, who he hopes to see
for additional appointments prior to the start of his incarceration.




1See Stephen Rex Brown, Lower Manhattan Federal Jail MCC Facing New Coronavirus Outbreak,
DAILY NEWS (Sep. 1, 2020), available at https://www.nydailynews.com/coronavirus/ny-coronavirus-
outbreak-mcc-jail-20200901-bqdruxiojrc2tlzaf7f4ahjeku-story.html.
              Case 1:20-cr-00159-VEC Document 22
                                              21 Filed 09/15/20 Page 4 of 4

     Hon. Valerie E. Caproni                                                         Page 4
     Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)                  September 15, 2020




           Third, Mr. Reyes plays a critical role in his household and seeks additional
     time with his family prior to the start of his incarceration. Mr. Reyes is a primary
     caretaker for his two-year-old daughter and his 81-year-old mother, who suffered a
     stroke earlier this year and is being treated for a number of other health conditions.
     These responsibilities, along with the risks posed by the COVID-19 pandemic and
     Mr. Reyes’s medical and                     needs, support a finding that there are
     exceptional reasons justifying his continued release on bail at this time.

           Finally, the parties request that Mr. Reyes’s change-of-plea hearing, which is
     presently scheduled for September 22, 2020 at 11:30 a.m. (ECF No. 20), be adjourned
     to the following week because counsel for the Government has a conflict at the
     scheduled time on the 22nd. Both parties are available on the following dates:

               •   Wednesday, September 30, 2020 after 12:30 p.m.
               •   Thursday, October 1, 2020 after 12:00 p.m.
               •   Friday, October 2, 2020 any time
               •   Wednesday, October 7, 2020 any time
               •   Friday, October 9, 2020 any time

            Thank you for your consideration of these requests.

                                            Respectfully submitted,

                                            /s/ Ariel Werner
                                            Ariel Werner
                                            Assistant Federal Defender
                                            212.417.8770
                                            ariel_werner@fd.org

     cc: Juliana Murray, Assistant U.S. Attorney

Application GRANTED in part. The hearing is adjourned to
October 1, 2020 at 3:30 p.m. The hearing will be held in person
in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York, 10007. Defendant may file an
unredacted version of this letter under seal.

SO ORDERED.




HON. VALERIE CAPRONI                                          9/15/2020
UNITED STATES DISTRICT JUDGE
